Citation Nr: 0209267	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  02-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an effective date prior to February 26, 1997, 
for service connection for heart disease (as aggravated by 
post traumatic stress disorder).  

(The issue of entitlement to an increased (initial) rating 
for heart disease (to the degree it is aggravated by post 
traumatic stress disorder), currently evaluated as 10 percent 
disabling, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

The present appeal came about after the Board of Veterans' 
Appeals (Board), in an August 2001 decision, granted service 
connection for heart disease to the degree it was aggravated 
by post traumatic stress disorder (PTSD).  Following that 
decision, the New York Regional Office (RO) of the Department 
of Veterans Affairs (VA) established February 26, 1997, as 
the effective date for this award of service connection, and 
assigned a 10 percent disability evaluation as representing 
the degree to which PTSD aggravated the veteran's heart 
disease.  The veteran disagreed with the effective date for 
this award and with the degree to which his heart disease was 
considered disabling.  He perfected his appeal in this regard 
in March 2002.  Thereafter, the Board granted the veteran's 
motion to advance his case on the docket, and in July 2002, 
he and his wife appeared at a hearing conducted by the 
undersigned in Washington, DC.  A transcript of this hearing 
was subsequently obtained, and associated with the claims 
file.  The matter was then referred to the undersigned for 
her consideration.  

In addition to the foregoing, it should be noted the Board is 
undertaking additional development on the issue of 
entitlement to an increased (initial) rating for heart 
disease (to the degree it is aggravated by post traumatic 
stress disorder), pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this claim 
is of record. 

2.  The veteran was previously denied service connection for 
heart disease in a final April 1994 rating action.  

3.  The veteran next submitted an application for service 
connection for heart disease in February 1997, the date from 
which service connection has been established.  


CONCLUSION OF LAW

The criteria to establish an effective date prior to February 
1997, for service connection for heart disease (as aggravated 
by post traumatic stress disorder), are not met.  38 U.S.C.A. 
§§ 5110(a), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400(h)(2) (2001), 66 Fed. 
Reg. 45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim, the Board must first 
address whether the requirements of the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met.  This legislation, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law, which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45620, 45630-32 (August 29, 
2001) to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In regard to this law, the Board notes that the veteran was 
informed of the passage of the law and of its features in the 
August 2001 Board decision that first granted service 
connection for heart disease.  Its essential contents also 
were included in the statement of the case provided the 
veteran in connection with this appeal.  As such, it is 
obvious that the veteran is aware of this law's content, and 
he has had an opportunity to present arguments with respect 
to it in the context of his claim.  With respect to VA's 
fulfillment of its obligations under this law, the Board 
notes that the statement of the case provided the veteran set 
forth the law and regulations governing entitlement to the 
benefit he seeks, and indicated the veteran's claims file was 
completely reviewed.  Moreover, given that the nature of this 
claim is such that there is no essential dispute concerning 
the facts, there is no further physical evidence that need be 
secured.  Accordingly, it may be concluded that VA's 
obligation to obtain any other records or undertake 
additional development regarding this matter has been 
satisfied.  Under these circumstances, the Board concludes 
that both the notice requirements and the duty to assist 
obligations set forth in the VCAA have been fulfilled, and 
that no further action in this regard is warranted.

The facts in this case may be briefly summarized.  The record 
shows that the veteran first submitted a claim for VA 
compensation benefits based (in part) on heart disease in 
August 1992.  This claim was denied in an April 1994 rating 
action.  (The RO had construed the veteran's 1992 claim as 
one for non-service connected pension, but later considered 
the matter a claim for service connected compensation 
benefits following receipt of a 1993 statement from the 
veteran.)  Notice of the decision to deny service connection, 
together with notice of the veteran's appellate rights, was 
sent to him in May 1994.  The veteran did not appeal this 
decision, and after one year it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  

In order to reopen a prior finally denied claim, an applicant 
for VA benefits must submit new and material evidence.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  Here, the record does not reflect the veteran to 
have again raised the matter regarding service connection for 
a "cardiovascular condition" until a claim in this regard 
was made on his behalf by his representative in a February 
1997 memorandum addressed to the RO.  (Prior to this, the 
veteran was pursuing claims regarding psychiatric and thyroid 
impairments.) This February 1997 claim for service connection 
for heart disease was subsequently denied by the RO in June 
1997.  The veteran appealed this 1997 decision to the Board 
and in August 2001, the Board determined that new and 
material evidence had been submitted to reopen the claim 
previously denied in 1994.  In addition, it was the Board's 
conclusion, after reviewing all the evidence, that service 
connection for heart disease was warranted to the degree it 
was aggravated by PTSD.  In a November 2001 rating action, 
the RO established February 26, 1997 as the effective date 
for this service connection grant.  The veteran disputed the 
effective date the RO had assigned for this award, and 
subsequently perfected the current appeal in that regard. 

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(h)(2) (2001); see also 38 U.S.C.A. §§ 5110(a) (West 
1991).  

The foregoing record clearly demonstrates that after service 
connection for heart disease was denied without appeal in 
1994, the veteran did not next attempt to reopen a claim for 
that benefit until February 1997.  Indeed, there have been no 
contentions advanced that the veteran attempted to reopen 
this claim any time prior to February 1997.  As described 
above, the veteran was eventually awarded service connection 
for his heart disability based on this February 1997 claim, 
with that award made effective from the date of the claim.  
This award is entirely consistent with the controlling 
statute and regulations set out above.  Under these 
circumstances, there is no basis for establishing an 
effective date for service connection for heart disease any 
earlier than has been set by the RO.  Accordingly, the 
veteran's appeal in this regard must be denied.  

In testimony at his personal hearing, the veteran indicated 
that he had been treated prior to 1997 for heart problems as 
well as for PTSD, and that his doctor indicated that his 
heart problem was affected by the stress caused by PTSD.  
Under certain circumstances, a report of treatment for a 
service connected disability may be construed as an informal 
claim for an increased rating for that disability, with the 
date of treatment being the date of the claim.  See 38 C.F.R. 
§ 3.157(a)(1) (2001).  However, in this case, service 
connection was not in effect for a heart disorder, so 
treatment for such cannot be construed as an informal claim 
for benefits.


ORDER

Entitlement to an effective date earlier than February 26, 
1997, for an award of service connection for heart disease 
(as aggravated by post traumatic stress disorder) is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

